Title: To James Madison from William C. C. Claiborne, 12 May 1815
From: Claiborne, William C. C.
To: Madison, James


                    
                        Dear Sir,
                        New-Orleans 12th May 1815
                    
                    My friend Mr Joseph Saul Cashier of the Orleans Bank, going to the northern states for the benefit of his health, will have the honor to deliver you this Letter. During ten years, that Mr Saul, has resided in this City, I have had abundant proof of his private and public worth; An honester Man never lived, nor do I know an Individual, who has manifested a more sincere attachment to the Government and union of these States.
                    Mr Saul is the head of a numerous and amiable family; Two of his Sons were Privates in the Rifle Corps of New-Orleans, & distinguished themselves during the late Invasion; The Father was himself, a member of one of the veteran Corps, and did his duty faithfully within the City. Mr Saul, with a view to the Education of his Children is desirous to remove to one of the Northern or Western States, I know not which; But wher’ever he may settle, permit me the liberty to say to you, that he will be found a Citizen, worthy of private and public Confidence. With the greatest Respect I have the honor to subscribe myself Your faithful friend
                    
                        
                            William C. C. Claiborne
                        
                    
                